DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 5/11/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on 5/11/2022 is acknowledged.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR MANUFACTURING A COIL ELEMENT ASSEMBLY--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “the coil element assembly” as recited in lines 7 and 8 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (JP-2013131718 A).
	Hiroaki et al. teach a process of a coil element assembly comprising a coil conductor including a plurality of coil elements (40), each of the coil elements including a pair of leg portions and a bridge portion connecting end portions of the pair of leg portions together as shown in Fig. 1 (b), comprising a step of forming the coil element assembly by integrating the plurality of coil elements together with a resin (60) as shown in Fig. 2, wherein the assembly forming step comprises arranging the plurality of coil elements in a die set (20) as shown in Fig. 2 (see also paragraph [0032]). 
	It is noted that the phrase “molding the coil element assembly by introducing the resin into the die set to form a block” as recited in lines 10-12 is an intended use. Since the claimed invention is the process of making the coil element assembly, the molding process is performed after the coil element assembly is already produced. Therefore, the limitation can be drafted to recite the intended working environment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al. (JP-2013131718 A) in view of Taira (JP-2004335636 A).
	Hiroaki et al. teach a process of a coil element assembly comprising a coil conductor including a plurality of coil elements (40) and a plurality of wire electrodes (50) formed on a circuit board (20) as shown in Fig. 1 (d), each of the coil elements including a pair of leg portions and a bridge portion connecting end portions of the pair of leg portions together as shown in Fig. 1 (b), comprising steps of: forming a coil element assembly by integrating the plurality of coil elements together with a resin (60) as shown in Fig. 2; mounting the coil element assembly on the circuit board to complete the coil conductor wound about a predetermined winding axis as shown in Figs. 1-3 (see also paragraph [0032]).
	However, Hiroaki et al. silent processes of wherein arranging the plurality of coil elements in a die set and molding the coil element assembly by introducing the resin into the die set to form a block. Taira teaches a process of making an electrical device including a process of arranging a plurality of coil elements (31) in a die set (such as a mold, not shown) as shown in Fig. 14 (see paragraph [0033] and [0037]) and molding the coil element assembly by introducing the resin into the die set to form a block (94) as shown in Fig. 15 (see also paragraph [0037]) in order to fill a gap in the coil element assembly and to cover the coil element assembly for protecting the coil element assembly by the insulation material. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of fabricating a coil module of Hiroaki et al. by providing a mold process to mold the coil element assembly as taught by Taira in order to fill a gap in the coil element assembly and to cover the coil element assembly for protecting the coil element assembly by the insulation material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729